Citation Nr: 1019602	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-36 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran was a member of the Massachusetts Army National 
Guard from October 1967 to March 1973 and had verified 
periods of active duty for training (ACDUTRA) from June 1967 
to October 1967.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2006 rating decision in which the RO in 
Boston, Massachusetts, denied service connection for 
bilateral hearing loss and for tinnitus.  The Veteran filed a 
notice of disagreement (NOD) in October 2006, and the RO 
issued a statement of the case (SOC) in October 2007.   The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in November 2007.  The 
Board notes that the Veteran's claims file was later 
transferred to the jurisdiction of the RO in Providence, 
Rhode Island.

In October 2008, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge; 
a transcript of the hearing is of record.

In January 2009, the Board remanded the claims on appeal to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  After 
accomplishing the requested action, the RO continued to deny 
each claim (as reflected in a March 2010 supplemental SOC 
(SSOC)), and returned these matters to the Board for further 
appellate consideration.  




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Although no specific incident of acoustic trauma is 
reflected in the Veteran's service treatment records, the 
Veteran has credibly asserted that he experienced significant 
in-service noise exposure to include noise from weapons fire.

3.  The Veteran currently has tinnitus and bilateral hearing 
loss to an extent recognized as a disability for VA purposes, 
and the only, competent, probative opinions on the etiology 
of these disabilities tend to suggest that the Veteran's 
hearing loss and tinnitus are the result of in-service noise 
exposure.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, 
the criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 
(2009).

2.  Resolving all reasonable doubt in the appellant's favor, 
the criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Given the favorable disposition of the claims for service 
connection on appeal, the Board finds that all notification 
and development action needed to fairly adjudicate these 
claims has been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has bilateral hearing loss and 
tinnitus due to noise exposure during his military service.  
Specifically, he asserts that he was exposed to artillery 
fire and other weapons fire during basic training.  During 
the October 2008 Board hearing, he said that he worked in 
restaurant management after service and thus had no 
significant noise exposure during his civilian life.  

The Veteran's service treatment records reflect no 
complaints, findings, or diagnoses of hearing loss or 
tinnitus.  The Veteran's March 1967 entrance examination 
report reflects no ear disease or defects and hearing on 
whispered voice test was 15/15 (i.e., normal).  His September 
1967 separation examination report also reflects no disease 
or defects and that his hearing was normal.  On audiological 
evaluation, pure tone thresholds, in decibels, were:


500 Hz
1000 Hz
2000 Hz
4000 Hz
Right
5
10
10
10
Left
5 
10
10
10

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not necessarily fatal to the 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

A June 2006 VA audiology consultation report reflects that on 
audiological evaluation, pure tone thresholds, in decibels, 
were:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
30
35
40
50
60
Left
35
30
40
50
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  

In an October 2006 letter, Dr. Feinerman, a private 
physician, opined that it was more likely than not that the 
Veteran's hearing loss and tinnitus were caused by exposure 
to military weapons discharge.  

The report of a September 2007 VA audiology examination 
reflects that on audiological evaluation, pure tone 
thresholds, in decibels, were:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
35
40
45
55
65
Left
40
40
50
55
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  The 
diagnoses were mild to moderate bilateral sensorineural 
hearing loss and tinnitus.  The examiner opined that it was 
at least as likely as not that the Veteran's hearing loss and 
tinnitus "were effected [sic] to some degree by noise 
exposure and the normal aging process."

In January 2009, the Board remanded the claims for further VA 
examination and opinion to clarify whether the Veteran's 
hearing loss and tinnitus were at least as likely as not 
related to military service (i.e., versus the aging process).   
A VA examination was scheduled and conducted in June 2009.  
The report of that examination reflects that on audiological 
evaluation, the Veteran had hearing loss to an extent 
recognized as a disability by VA under 38 C.F.R. § 3.385.  
The diagnoses were bilateral sensorineural hearing loss and 
tinnitus.  The examiner opined that it was "more likely than 
not that the etiology of the bilateral hearing loss and 
tinnitus [was] service related military noise exposure."  
The examiner provided a rationale for this opinion, but also 
stated that one could not completely exclude the possibility 
of genetics playing a role in the Veteran's hearing loss - 
noting that the Veteran's father had been diagnosed with 
hearing loss in his late 40s or early 50s.

The Board notes that while the Veteran's service treatment 
records do not document the occurrence of, or treatment for, 
any specific incidence of acoustic trauma, the Veteran is 
competent to assert the occurrence of an in-service injury, 
to include in-service noise exposure.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the 
Veteran has reported that he was exposed to artillery fire, 
hand grenades, and other weapons fire during basic training.  
Also, the Veteran's DD-214 specifically confirms that he 
received M-14 rifle training.  Given the circumstances of the 
Veteran's service, the Board finds that he was likely exposed 
to some, and possibly significant, noise exposure in service 
as a result of the weapons use.  Thus, although there is no 
objective evidence to support a specific incident of acoustic 
trauma in service, the Board accepts the Veteran's assertions 
of in-service noise exposure as credible and consistent with 
the circumstances of his service.  
See 38 U.S.C.A. § 1154.

Additionally, the only competent opinions addressing the 
medical nexus question-from Dr. Feinerman, the September 
2007 VA examiner, and the June 2009 VA examiner-tend to 
support the claims.  As indicated above, all three physicians 
opined that it was at least as likely as not that the 
Veteran's hearing loss and tinnitus were related to noise 
exposure during military service.  While the September 2007 
VA examiner noted that some of the Veteran's hearing loss and 
tinnitus may have also been due to the aging process, this 
does not discount the role that in-service noise exposure 
might have had in contributing the Veteran's disabilities.  
Also, while the June 2009 VA examiner could not exclude the 
possibility that genetics might have played a role in the 
Veteran's hearing loss and tinnitus, the Board notes that the 
Veteran does not have to exclude every possible cause that is 
not related to service.  Rather, the Veteran need only 
establish that it is at least as likely as not that the 
disability is the result of injury or disease incurred or 
aggravated in service.  Read together, the three physicians' 
opinions indicate, at a minimum, that the Veteran's current 
hearing loss and tinnitus are as likely as not attributable 
to in-service noise exposure, and these opinions are not 
contradicted by any other competent evidence or opinion of 
record.  The Board further notes that VA adjudicators are not 
permitted to substitute their own judgment on a medical 
matter.  See, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board concludes 
that the criteria for service connection for bilateral 
hearing loss and tinnitus are met.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


